Ms. Ann Smith 117 White Oak Lane Little Rock, AR  72207
Dear Ms. Smith:
This is in response to your request for an opinion regarding Act 49 of 1987 which amends Act 93 of 1967, the Arkansas Freedom of Information Act, as amended.
It must be initially noted that this Act authorizes the Attorney General to render formal opinions to the requestor of public records only when personnel records are in issue.  Since the question posed in your correspondence does not relate to personnel matters, I am unable to respond to your request.
Additionally, the longstanding policy of this office dictates that opinions not be rendered on matters that are the subject of litigation in progress. According to news accounts, an arrest warrant has been sworn out in connection with the issue raised in your request.  This set of circumstances also prevents me from responding.  Any attempt to address the substantive questions posed would, in this instance, violate this policy.
If I may be of assistance in the future, please feel free to call upon me.